ACCEPTED
                                                                                    01-15-00232-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              6/25/2015 11:22:33 AM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK


                CAUSE NO. 01-15-00232-CV
              ________________________________________
                                                          FILED IN
                                                   1st COURT OF APPEALS
      IN   THE FIRST COURT OF APPEALS IN HOUSTON, TEXASHOUSTON, TEXAS
                                                   6/25/2015 11:22:33 AM
              ________________________________________
                                                   CHRISTOPHER A. PRINE
                                                            Clerk
                 NATIONWIDE DISTRIBUTION SERVICES, INC.,

                                               Appellant,

                                     v.

                 ROBERT JONES AND POLY TRUCKING, INC.,

                                          Appellees.
              ________________________________________

  On appeal from the 133rd Judicial District Court of Harris County, Texas
             ________________________________________

UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE
        BRIEF OF APPELLEE, POLY TRUCKING, INC.
         ________________________________________


                                  Tracy J. Willi
                                  Texas Bar No. 00784633
                                  Willi Law Firm, P.C.
                                  9600 Escarpment Blvd., Suite 745, PMB 34
                                  Austin, TX 78749-1983
                                  Tel. (512) 288-3200
                                  Fax (512) 288-3202
                                  twilli@willi.com

                                  ATTORNEY FOR APPELLEE,
                                  POLY TRUCKING, INC.
         UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME

         Poly Trucking, Inc., Appellee, files this Unopposed Second Motion for

Extension of Time to File Brief of Appellee, Poly Trucking, Inc., and would show

this Court as follows.

         This is an interlocutory appeal of an Order denying a Special Appearance.

The Order was signed on February 23, 2015. Nationwide Distributions Services,

Inc. (NDS) filed its Notice of Appeal on March 6, 2015.

         The Brief of Appellee, Poly Trucking, Inc., is currently due on June 29, 2015.

This Court has granted a second extension of time for the Brief of Appellee, Robert

Jones, to be filed on July 29, 2015.

         Poly Trucking, Inc. requests this extension of time in order to incorporate

matters contained in the supplemented record prior to filing the Brief of Appellee,

Poly Trucking, Inc., and to maintain the same briefing schedule as Appellee, Robert

Jones.

         Therefore, Poly Trucking, Inc. requests this Court to extend the deadline to

July 29, 2015, to file the Brief of Appellee, Poly Trucking, Inc.




                                            2
                                        Respectfully submitted,


                                        /s/ Tracy J. Willi
                                        Tracy J. Willi
                                        Texas Bar No. 00784633
                                        Willi Law Firm, P.C.
                                        9600 Escarpment Blvd., Ste.745, PMB 34
                                        Austin, TX 78749
                                        Tel. (512) 288-3200
                                        Fax (512) 288-3202
                                        twilli@willi.com

                                        ATTORNEY FOR APPELLEE,
                                        POLY TRUCKING, INC.


                      CERTIFICATE OF CONFERENCE

       I hereby certify that Counsel for Appellant, Nationwide Distribution Services,
Inc., and Counsel for Appellee, Robert Jones, are not opposed to this motion.


                                          /s/ Tracy J. Willi
                                          Tracy J. Willi




                                         3
                  CERTIFICATE OF FILING AND SERVICE

        I hereby certify that this document was filed with Clerk of Court through the
Court’s electronic filing system and served on opposing counsel by the same manner
or, if counsel is not registered for service through the electronic filing system, then
by facsimile on June 25, 2015 as follows:

      Robert L Ramey
      Jack McKinley
      Ramey Chandler Quinn & Zito, P.C.
      750 Bering Dr., Ste. 600
      Houston, TX 77057
      Tel. (713) 266-0074
      Fax (713) 266-1064

      Counsel for Appellant, Nationwide Distribution Services, Inc.

      Cory Daniel Itkin
      Arnold & Itkin LLP
      6009 Memorial Dr.
      Houston, TX 77007
      Tel. (713) 222-3800
      Fax (713) 222-3850

      Counsel for Appellee, Robert Jones

      Chad Flores
      Russell S. Post
      Beck Redden LLP
      1221 McKinney, Suite 4500
      Houston, TX 77010
      Tel. (713) 951-3700
      Fax (713) 951-3720
      cflores@beckredden.com
      rpost@beckredden.com

      Counsel for Appellee, Robert Jones




                                          4
Ruark D. Mershon
2000 W. Marshall Dr.
Grand Prairie, TX 75051
Tel. (971) 337-7692
Fax (972) 337-8139

Co-Counsel for Appellee, Poly Trucking, Inc.


                                 /s/ Tracy J. Willi
                                 Tracy J. Willi




                                 5